        Case: 1:19-cv-05716 Document #: 57 Filed: 03/03/20 Page 1 of 2 PageID #:331




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


  VEENA V. OZA,

  Plaintiff,                                          Case No.: 1:19-cv-05716

  v.                                                  Honorable Judge Matthew F. Kennelly

  AMERICAN HONDA FINANCE
  CORPORATION, SPECIALIZED LOAN
  SERVICES, EQUIFAX INFORMATION
  SERVICES, LLC, and TRANSUNION,
  LLC,

  Defendants.

                  STIPULATION OF DISMISSAL WITHOUT PREJUDICE

          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, Veena V. Oza,

and Defendant, American Honda Finance Corporation, through their respective counsel and pursuant

to Federal Rule of Civil Procedure 41, that the above-captioned case be dismissed without prejudice

as to Defendant American Honda Finance Corporation with leave to reinstate within 60 days. After

60 days, the dismissal shall become with prejudice. Each party shall bear its own costs and attorneys’

fees.

Dated: March 3, 2020                           Respectfully Submitted,


VEENA V. OZA                                   AMERICAN HONDA FINANCE CORPORATION

/s/ Marwan R. Daher                            /s/ Damon Newman (with consent)
Marwan R. Daher                                Damon Newman
Counsel for Plaintiff                          Counsel for American Honda Finance Corporation
Sulaiman Law Group, Ltd.                       Quintairos, Prieto, Wood & Boyer, P.A
2500 S. Highland Ave., Ste. 200                233 S. Wacker Drive, 70th Floor
Lombard, Illinois 60148                        Chicago, IL 60606
Phone: (630) 575-8181                          Phone: (312) 566-0040
mdaher@sulaimanlaw.com                         damon.newman@qpwblaw.com


                                                  1
    Case: 1:19-cv-05716 Document #: 57 Filed: 03/03/20 Page 2 of 2 PageID #:332




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                      /s/ Marwan R. Daher
                                                      Marwan R. Daher




                                                  2
